Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (10,918,251) to Hickey. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims the present application are broader versions of the claims in (‘251) to Hickey.









Rejections 35 U.S.C. § 102 (a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 34 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2002/0111127) to Tseng.
Regarding independent claim 23, Tseng discloses a cleaning pad portion (16) configured to contact a floor surface; and
a vacuum bag portion (181) attached to the cleaning pad portion (16), 
the vacuum bag portion (181) being configured to collect at least a portion of debris removed from the floor surface by a vacuum assembly of the cleaning device (18)(See paragraph [0002]),
wherein a volume of the vacuum bag portion (181) is positioned vertically above the cleaning pad portion (16) (See FIG. 2).
Regarding independent claim 34, Tseng discloses a vacuum assembly (192) configured to remove debris from the floor surface; and
a debris collection device (11), comprises;
a cleaning pad portion (16) configured to contact the floor surface; and

wherein a volume of the vacuum bag portion (181) is located vertically above the cleaning pad portion (16). 
Regarding independent claim 40, Tseng discloses a cleaning pad (16) configured to contact a floor surface; and
a vacuum bag (181) connected to the cleaning pad (16), 
the vacuum bag (181) configured to collect at least a portion of debris removed from the floor surface by a vacuum assembly (16) of the cleaning device (See paragraph [0027]), 
the vacuum bag (181) defining a volume therein that is positioned vertically above the cleaning pad portion (16) (See FIG. 2).

Claims 23-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2011/0239599) to Woo.
Regarding independent claim 23, Woo discloses a cleaning pad portion (12) configured to contact a floor surface; and
a vacuum bag portion (17) attached to the cleaning pad portion (12), 
the vacuum bag portion (17) being configured to collect at least a portion of debris removed from the floor surface by a vacuum assembly of the cleaning device (10) (See paragraph [0027]),

Regarding claim 24, Woo discloses that the vacuum bag portion (17) includes a rigid portion (edges of bag (17)) at least partially defining the volume of the vacuum bag portion (17).
Regarding claim 25, Woo discloses that the rigid portion (edges of bag (17)) is configured to transfer force from the cleaning device (10) to the cleaning pad portion (12).
Regarding claim 26, Woo discloses that the vacuum bag portion (17) is segmented to provide for expandability.
Regarding claim 27, Woo discloses that the vacuum bag portion (17) includes: a middle segment (near numeral 19));
a front segment (near numeral 38) connected to the middle segment (19) and configured to fold toward the middle segment (near numeral (19)); and
a back segment (near numeral (16)) connected to the middle segment (near numeral (19)) and configured to fold toward the middle segment (near numeral (19)).
Regarding clam 28, Woo discloses that the vacuum bag portion (17) includes a collar (38) comprising an inlet (20), wherein the inlet (20) is configured to be positioned approximately perpendicular to a bottom surface of the cleaning pad portion (12) when the debris collection device (30) is positioned in the cleaning device (10).
Regarding claim 29, Woo discloses that the collar (38) is configured to be received by a slot (opening near (32)) of the debris collection device (30) to secure the debris collection device (30) in the cleaning device (10).
 slot (opening).
Regarding claim 31, Woo discloses that a front edge of the cleaning pad portion (12) is positioned in front of the inlet of the vacuum bag portion (17).
Regarding claim 32, Woo discloses that the vacuum bag portion (17) is positioned on an upper surface (15) of the backing (immediately above numeral (12)) of the cleaning pad portion (12).
















Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571) 270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS

Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723